Citation Nr: 0835578	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
February 1999, and had subsequent service in the National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disability.  A notice of disagreement 
was filed in November 2005, a statement of the case was 
issued in July 2006, and a substantive appeal was received in 
August 2006.  The veteran testified at a Board hearing in 
July 2008; the transcript is of record.

While the issue was certified to the Board as whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disability, the Board has determined that in light of the 
enactment of 38 C.F.R. § 3.384 (2007) effective July 28, 
2006, which defines "psychosis," the veteran's claim will 
be viewed under a merits analysis.  


FINDING OF FACT

A psychosis, specifically a delusional disorder, was 
manifested within one year of the veteran's discharge from 
active duty service.


CONCLUSION OF LAW

A psychosis, currently diagnosed as schizophrenia, is 
presumed to have been incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.384 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of the grant of service connection for an acquired 
psychiatric disability, no further discussion of VCAA is 
necessary at this point.  Any notice deficiency, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), as section 5103(a) notice provisions have 
been satisfied, and if the veteran so chooses, he will have 
an opportunity to initiate the appellate process again should 
he disagree with the disability rating or effective date 
assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Pursuant to 38 C.F.R. § 3.384, the term "psychosis" means 
any of the following disorders listed in Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, Text 
Revision, of the American Psychiatric Association (DSM-IV- 
TR):

(a) Brief Psychotic Disorder;  (b) Delusional Disorder;  (c) 
Psychotic Disorder Due to General Medical Condition;  (d) 
Psychotic Disorder Not Otherwise Specified;  (e) 
Schizoaffective Disorder;  (f) Schizophrenia;  (g) 
Schizophreniform Disorder;  (h) Shared Psychotic Disorder; 
and  (i) Substance-Induced Psychotic Disorder.

The veteran's service medical records from his period of 
active duty service are missing, thus the Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran has testified that he sought mental health 
treatment during his period of active service; however, as 
detailed service medical records are unavailable for review.  
At a June 1999 VA examination, the veteran reported a history 
of anxiety and depressed mood since his wife became ill two 
years prior.  He reported being assessed for anxiety and 
coping problems while in the military and indicated that he 
went to a stress management program during military service.  
Upon mental status examination, the examiner diagnosed 
anxiety, not otherwise specified, and depressed disorder, not 
otherwise specified.  

In November 1999, the veteran sought initial VA treatment due 
to complaints of paranoia and depression for the prior year.  
The examiner, identified as a medical doctor, conducted a 
mental status examination and diagnosed delusional disorder 
not otherwise specified.  

Private medical records from the Family Wellness Center dated 
August 2001 to February 2002 reflect an initial diagnosis of 
recurrent major depressive disorder, severe with psychotic 
features, and by January 2002, the diagnosis was amended to 
include schizophrenia.  

A September 2004 private medical record from Centerstone 
reflects a diagnosis of schizophrenia, paranoid type.  
Likewise, VA outpatient treatment records dated in 2007 
reflect a diagnosis of schizophrenia.

In light of the objective medical findings of a psychosis, 
specifically delusional disorder diagnosed in November 1999, 
within a year of the veteran's separation from service in 
February 1999, and the objective medical evidence that he 
continues to be treated for a psychosis, currently diagnosed 
as schizophrenia, the Board has determined that service 
connection is warranted for his psychotic disability.


ORDER

Entitlement to service connection for a psychosis, currently 
diagnosed as schizophrenia, is warranted.  The appeal is 
granted.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


